Lewis, J.
From the facts stated in the official report it will “be seen that counsel for movants did not have a complete brief ■of evidence prepared on the date of the hearing, for the reason that there were entirely omitted therefrom material portions of the testimony. It is true, under the order of court, he had until and during the final hearing of his motion to prepare his brief; but when counsel procures such an order of court, he must necessarily take upon himself the risk, when he omits to prepare and. present a brief until the final day, that the court may fail to remember the evidence, and for this reason may ■not be able to approve the brief. It is insisted in this case that ■the court erred in not imposing terms on the counsel for respondent, either to agree to the brief, or state what he wanted therein. "While it does seem from the record that movants’ counsel was fair in his proposition to the respondent touching an agreement upon the brief of evidence, yet we know of no law which compels respondent’s counsel in such a case to aid in' the preparation of a brief of evidence, or to supply evident ■omissions therefrom. It is the usual practice for counsel to agree upon the brief of evidence before the same is submitted for approval by the judge, but there is -no law requiring such a course, *204and we know of no rerqedy provided by any rule’ of practice which would compel such an agreement by counsel. In principle there is nothing to distinguish this case from previous adjudications of this court on the same subject. Williams v. Johnson, 94 Ga. 722; Thomas v. State, 95 Ga. 484; Heller v. DeLeon, 96 Ga. 805; Baldwin County v. Crawford, 101 Ga. 185.

Judgment affirmed.


All the Justices concurring.